Title: From George Washington to James Clinton, 28 February 1781
From: Washington, George
To: Clinton, James


                        
                            Dear Sir
                            Head Quarters N. Windsor 28th Feby 1781.
                        
                        I observe by the last returns of Ordnance Stores from Fort Schuyler that 54 lb. of Powder had been expended
                            in firing morning and evening Guns and salutes by order of Lt Colo. Weissenfells—I do not know whether this practice is
                            continued by Colo. Cortland, but you will be pleased, the first time you have occasion to write to him, to desire him, if
                            it is, to lay it aside as not only useless but as wasteful of an Article of which we have none to spare— especially at a
                            post remote from succour. I am &c.

                    